DETAILED ACTION
Claims 1–20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest 
“compressing or archiving first stored data that has been stored in a first data storage format and that has been referenced by an original inode to obtain compressed data or archived data, wherein the compressed data or the archived data is to be stored, in a second data storage format that is different from the first data storage format, as second stored data; and
preventing a storage copy of the first stored data that has been stored in the first data storage format from being created for servicing of a snapshot comprising a point-in-time copy of the file, the preventing comprising:
generating a temporary inode that references the first stored data that has been stored in the first data storage format, wherein the temporary inode is not associated with a directory tree of the file system,
converting, via a change of a bit value, the original inode referencing the first stored data that has been stored in the first data storage format into an inode stub referencing the second stored data that has been stored in the second data storage format, freeing the first stored data, the freeing comprising deleting the first stored data, and
in response to the first stored data being deleted, removing, from the file system, the temporary inode referencing the first stored data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 26, 2022

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154